Richard B. Adkisson, Chief Justice, dissenting. By direction of the Washington County Sheriff two deputies “picked up” the appellant at her home, took her to the sheriff’s office, and questioned her about the murder. Appellant responded, incriminating herself; she was then advised of her right to remain silent as required by Miranda v. Arizona, 384 U.S. 436 (1966); afterwards, she made other incriminating statements. At the time she was “picked up” from her home, she was one of two prime suspects in the murder. Evidence that this “pick up” was, in effect, an arrest can be garnered from the failure of the deputies to advise her that she was not required to accompany them. Such a statement is required by Rule 2.3, Ark. Rules Crim. Proc., Ark. Stat. Ann., Vol. 4A (Repl. 1977). It is clear from these facts that this was a custodial interrogation to which Miranda was intended to apply. Miranda warnings should have been given at the beginning of the interrogation rather than after an incriminating question had been asked and answered. The admission in evidence of this statement was prejudicial error. This case should be reversed and remanded.